Citation Nr: 0325166	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including as secondary to the service-connected 
brain hemorrhage.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative residuals of a left temporal lobe 
hemorrhage with memory loss, headaches, and dizziness.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1991 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2003, the appellant appeared 
and testified from the Hartford RO at a video conference 
hearing before the undersigned, seated at the Board's office 
in Washington, D.C.  A transcript of that hearing is of 
record.  


REMAND

Following the April 2003 video conference hearing, the 
appellant submitted additional evidence in the form of 
private counseling records dating from during the appellant's 
active service up until November 2001.  This new evidence was 
not accompanied by a waiver of the appellant's right to have 
the RO initially consider and evaluate all new evidence, 
thereby requiring a remand of this appeal.  Cf. Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

The RO should undertake any development 
it determines to be required and then 
readjudicate the claims currently on 
appeal based upon the evidence received 
since its most recent consideration of 
the claims.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




